            Case 1:17-cr-10281-PBS Document 178 Filed 07/15/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

       v.                                      CRIMINAL No. 17-CR-10281-PBS

 MINERVA RUIZ

            Defendant


                             GOVERNMENT'S OBJECTIONS TO
                            DEFENDANT'S PROPOSED VOIR DIRE

       The United States of America, by Andrew E. Lelling, United States Attorney, and Lauren

Graber and Benjamin Tolkoff, Assistant United States Attorneys for the District of

Massachusetts, hereby opposes the defendant’s proposed voir dire questions as follows:

       1. Proposed Questions 4 and 5

       Defendant’s proposed Questions 4 and 5 ask detailed questions about how potential

jurors would apply the law to the facts of this case. As the First Circuit has stated, however,

“[t]he function of voir dire is not to counsel prospective jurors on the rules and procedures of

criminal law but rather to expose potential bias or prejudice.” United States v. Sherman, 551

F.3d 45, 51 (1st Cir. 2008). The government’s proposed voir dire includes a question (Dkt. 169

No. 8) which asks if there is any reason a potential juror would be unable or unwilling to apply

the law. This general inquiry is more than sufficient and the Court should not ask defendant’s

proposed Question 4 or 5.

       2. Proposed Questions 9-12

       Defendant’s proposed Questions 9 through 12 ask specific questions about racial bias.

Voir dire questions on the issue of race are appropriate only when racial issues are inextricably
          Case 1:17-cr-10281-PBS Document 178 Filed 07/15/19 Page 2 of 3



intertwined with the matters at trial or where there is a reasonable possibility that racial prejudice

will influence the jury. See United States v. Barber, 80 F.3d 964, 968 (4th Cir. 1996). “[E]very

criminal trial cannot be conducted as though race is an issue simply because the trial participants

are of different races.” Id. Indeed, seeking out generalized racial prejudices during voir dire

“tend[s] to subvert the court’s express admonition to jurors to convict or acquit only on the

evidence before them without partiality to any party.” Id. As such, the above-referenced voir

dire questions, as well as any other questions concerning race should not be allowed to be asked

to potential jurors.

        3. Proposed Question 14

        Defendant’s proposed Question 14 asks, essentially, whether a juror would be willing to

disregard a specific type of admissible evidence simply because it was offered by law

enforcement. This question is unduly prejudicial and unnecessarily specific. The government

suggests, instead, a more general question might be asked: whether any of the prospective jurors

would give greater or lesser weight to the testimony of a law enforcement officer, by the mere

reason of his/her position.

July 15, 2019                                  Respectfully submitted,



                                               ANDREW E. LELLING
                                               United States Attorney


                                       By:     /s/ Lauren A. Graber
                                               LAUREN A. GRABER
                                               BENJAMIN TOLKOFF
                                               Assistant United States Attorneys
                                               617-748-3309




                                                  2
         Case 1:17-cr-10281-PBS Document 178 Filed 07/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.


                                             /s/ Lauren A. Graber
                                             LAUREN A. GRABER
                                             Assistant United States Attorney




Date: July 15, 2019




                                                 3
